DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Nov. 10, 2021 has been entered. Claims 1-20 are pending. Claims 1, 7, 10, 13, 17 and 19-20 have been amended. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-18 and 20 are included as they depend from claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-17 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Finnigan et al. (US 2004/0197461 A1; Oct. 7, 2004) in view of Hart et al. (US Patent No. 5,422,134; June 6, 1995).
Regarding claims 1 and 9, Finnigan discloses a food product comprising particles of a filamentous fungus (Abstract, [0005]-[0016], [0038]-[0046]).
Finnigan further teaches that the filamentous fungus comprises fungal mycelia in an amount of at least 80 wt% of the fungal particles ([0009]), thus falling within the claimed range of wherein at least 80 wt% of the fungal particles comprise fungal mycelia.
Finnigan teaches that the foodstuff can have an edible hydrocolloid, such as starch ([0048], See Examples). 

Hart teaches a gelling agent that is used in foodstuff such as desserts, confectioneries, meat products, and emulsions, such as salad dressings (col 1 lines 5-10). Hart teaches that the gelling agent can include agar (col 2 lines 30-35, col 4 lines 1). 
As Finnigan is directed towards a foodstuff that can be an emulsion or desserts/confectioneries, it would have been obvious to one of ordinary skill in the art to further include agar in the foodstuff of Finnigan in order to aid in stabilization/gelling of the foodstuff in Finnigan. Hart teaches that the gelling agent provide desirable melt in the mouth properties, including gel strengths and elasticity similar to those of gelatin gels (col 3 lines 10-15) and therefore would predictably provide the same properties to the foodstuff in Finnigan. 
Regarding claim 2, as stated above, Finnigan in view of Hart teach the foodstuff comprising agar. With respect to the amount of agar present in the foodstuff, Hart teaches that the gelling agent, which comprising both locust bean gum and agar, is present in an amount up to 1.5% by weight (col 3 lines 25-30), which is lower than the claimed amount of 2.0 to 3.2% by weight. 
However, it would have been obvious to one of ordinary skill in the art to vary the amount of agar present in the foodstuff. It would have been obvious to increase the amount of agar present in the foodstuff over the amount taught by Hart depending on the desired gelling properties for the foodstuff. Further, the type of foodstuff being made 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the inclusion of agar in a food product in the claimed amount based upon what is taught by Hart.
Regarding claim 3, Finnigan further teaches that the foodstuff includes the edible filamentous fungus in an amount of at least 4.5% and less than 40% ([0047]), thus overlapping the claimed range of at least 8% and less than 25%. In the case where prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 4, as stated above, Finnigan teaches that the foodstuff includes the edible filamentous fungus in an amount of at least 4.5% and less than 40% ([0047]). Hart teaches that the gelling agent, which comprising both locust bean gum and agar, is present in an amount up to 1.5% by weight (col 3 lines 25-30). Finnigan teaches that the foodstuff can have an edible hydrocolloid, such as starch ([0048], See Examples). 
With respect to the ratios as claimed, the prior art fails to specifically teach the claimed ratios, however, it is well known in the art to vary the amount of each ingredient in the foodstuff to arrive at a desired ratio. Increasing or decreasing the amount of agar and edible hydrocolloid compared to the amount of filamentous fungus will alter the gelling properties associated with the foodstuff. Therefore, it is well within the ordinary skill to vary the amount of each ingredient present through routine experimentation depending on the desired properties of the foodstuff, which is well understood, routine and conventional in the art.
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
From In re Levin, 84 USPQ 232 p. 234


    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the inclusion of the claimed ingredients in a food product in the claimed amounts based upon what is taught by Finnigan and Hart.
Regarding claim 5, as stated above, both Finnigan and Hart teach the use of edible hydrocolloids in foodstuff. Finnigan, however, is silent with respect to the claimed amount present in the food stuff. 
Hart teaches that the gelling agent, or edible hydrocolloid, which comprises both locust bean gum and agar, is present in an amount up to 1.5% by weight (col 3 lines 25-30), thus overlapping the claimed range of 0.18 to 0.88 wt%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to one of ordinary skill in the art to include a total amount of edible hydrocolloids in the foodstuff of Finnigan in a similar amount as taught by Hart in order to aid in stabilization/gelling of the foodstuff in Finnigan. Hart teaches that the gelling agent provide desirable melt in the mouth properties, including gel strengths and elasticity similar to those of gelatin gels (col 3 lines 10-15) and therefore would predictably provide the same properties to the foodstuff in Finnigan. 

Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 6, as stated above, Finnigan teaches that the foodstuff includes the edible filamentous fungus in an amount of at least 4.5% and less than 40% ([0047]). Hart teaches that the gelling agent, which comprising both locust bean gum and agar, is present in an amount up to 1.5% by weight (col 3 lines 25-30). 
The examiner notes that, while this range taught by Hart includes agar, it is well within the ordinary skill in the art to vary the amount of agar to result in a desired amount of other edible hydrocolloid, which would be less than the amount of 1.5 wt% depending on the amount of agar used, as the total amount is up to 1.5 wt%. Even if agar was used in an amount of 1.32 wt%, another edible hydrocolloid can be present in 
With respect to the ratio as claimed, the prior art fails to specifically teach the claimed ratio, however, it is well known in the art to vary the amount of each ingredient in the foodstuff to arrive at a desired ratio. Increasing or decreasing the amount of non-agar edible hydrocolloid compared to the amount of filamentous fungus will alter the gelling properties associated with the foodstuff. Therefore, it is well within the ordinary skill to vary the amount of each ingredient present through routine experimentation depending on the desired properties of the foodstuff, which is well understood, routine and conventional in the art.
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the inclusion of the claimed ingredients in a food product in the claimed amounts based upon what is taught by Finnigan and Hart.
Regarding claim 7, as stated above, Finnigan discloses edible fungi and further teaches that fungi imperfecti is a suitable edible fungus for use in food products (claim 3). 
Regarding claim 10, Finnigan and Hart teach that the edible hydrocolloid is not of animal origin. 
Finnigan in view of Hart further teach that the mixture of the filamentous fungus, agar and edible hydrocolloid can be a substantially homogenous mixture. 
With respect to at least two slices of said foodstuff are provided in a package, Finnigan teaches that the foodstuff can be in a predetermined shape of multiple pieces and packaged ([0045]-[0046]). It would have been obvious to provide two slices in a package depending on the foodstuff being made as well as the desired quantity for the package. 
Regarding claim 11, as stated above, Finnigan teaches the presence of an edible hydrocolloid, but fails to teach that it is locust bean gum. 
Hart teaches a gelling agent that is used in foodstuff such as desserts, confectioneries, meat products, and emulsions, such as salad dressings (col 1 lines 5-10). Hart teaches that the gelling agent can include locust bean gum (col 2 lines 30-35, col 4 lines 1). 

Regarding claim 12, as stated above, Finnigan teaches that the foodstuff includes the edible filamentous fungus in an amount of at least 4.5% and less than 40% ([0047]). Hart teaches that the gelling agent, which comprising both locust bean gum and agar, is present in an amount up to 1.5% by weight (col 3 lines 25-30). 
The examiner notes that, while this range taught by Hart includes agar, it is well within the ordinary skill in the art to vary the amount of agar to result in a desired amount of other edible hydrocolloid, which would be less than the amount of 1.5 wt% depending on the amount of agar used, as the total amount is up to 1.5 wt%. Even if agar was used in an amount of 1.32 wt%, another edible hydrocolloid can be present in an amount of 0.18 wt%, which falls within the claimed range of 0.18 to 0.88 wt%. This is merely routine experimentation that is well understood, routine, and conventional in the art depending on the desired hydrocolloid used.
With respect to the ratio as claimed, the prior art fails to specifically teach the claimed ratio, however, it is well known in the art to vary the amount of each ingredient in the foodstuff to arrive at a desired ratio. Increasing or decreasing the amount of non-agar edible hydrocolloid compared to the amount of filamentous fungus will alter the 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the inclusion of the claimed ingredients in a food product in the claimed amounts based upon what is taught by Finnigan and Hart.
Regarding claim 13, as stated above, Finnigan teaches that the foodstuff includes the edible filamentous fungus in an amount of at least 4.5% and less than 40% ([0047]). Hart teaches that the gelling agent, which comprising both locust bean gum prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 14, Finnigan further teaches that the total amount of water in the foodstuff is depending on the type of foodstuff being made, whether it is a solid foodstuff, or a fluid foodstuff ([0016]-[0018]). 
Finnigan further teaches yogurt having water in an amount of 63% ([0090], Table 5), thus falling within the claimed range of 25 to 80%. 
Regarding claim 15, as stated above, Finnigan teaches that the foodstuff includes the edible filamentous fungus in an amount of at least 4.5% and less than 40% ([0047]), thus overlapping the claimed range of 12 to 25%. 
Hart teaches that the gelling agent, which comprises both locust bean gum and agar, is present in an amount up to 1.5% by weight (col 3 lines 25-30), which overlaps the combined range of the claimed amounts of agar and edible hydrocolloid. 
With respect to the specifically claimed amount of agar and edible hydrocolloid, it is well known in the art to vary the amount of each ingredient in the foodstuff to arrive at a desired ratio. Increasing or decreasing the amount of agar and edible hydrocolloid compared to the amount of filamentous fungus will alter the gelling properties associated with the foodstuff. Therefore, it is well within the ordinary skill to vary the amount of each ingredient present through routine experimentation depending on the desired properties of the foodstuff, which is well understood, routine and conventional in the art.

From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the inclusion of the claimed ingredients in a food product in the claimed amounts based upon what is taught by Finnigan and Hart.
Finnigan further teaches that the total amount of water in the foodstuff is depending on the type of foodstuff being made, whether it is a solid foodstuff, or a fluid foodstuff ([0016]-[0018]). 
Finnigan further teaches yogurt having water in an amount of 63% ([0090], Table 5), thus falling within the claimed range of 30 to 85%. 
Regarding claim 16, Finnigan teaches that the foodstuff can be a variety of different food products, including desserts and pastas ([0038]-[0046], See Examples). 

Regarding claim 17, as stated above, Finnigan teaches that the foodstuff includes the edible filamentous fungus in an amount of at least 4.5% and less than 40% ([0047]), thus overlapping the claimed range of 8 to 25%. 
Hart teaches that the gelling agent, or edible hydrocolloid, which comprises both locust bean gum and agar, is present in an amount up to 1.5% by weight (col 3 lines 25-30), thus overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to one of ordinary skill in the art to include a total amount of edible hydrocolloids in the foodstuff of Finnigan in a similar amount as taught by Hart in order to aid in stabilization/gelling of the foodstuff in Finnigan. Hart teaches that the gelling agent provide desirable melt in the mouth properties, including gel strengths and elasticity similar to those of gelatin gels (col 3 lines 10-15) and therefore would predictably provide the same properties to the foodstuff in Finnigan. 
The examiner notes that, while this range taught by Hart includes agar, it is well within the ordinary skill in the art to vary the amount of agar to result in a desired amount of other edible hydrocolloid, which would be less than the amount of 1.5 wt% depending on the amount of agar used, as the total amount is up to 1.5 wt%. Even if agar was used in an amount of 1.32 wt%, another edible hydrocolloid can be present in 
With respect to the specifically claimed amount of agar and edible hydrocolloid, it is well known in the art to vary the amount of each ingredient in the foodstuff to arrive at a desired ratio. Increasing or decreasing the amount of agar and edible hydrocolloid compared to the amount of filamentous fungus will alter the gelling properties associated with the foodstuff. Therefore, it is well within the ordinary skill to vary the amount of each ingredient present through routine experimentation depending on the desired properties of the foodstuff, which is well understood, routine and conventional in the art.
With respect to the ratios as claimed, the prior art fails to specifically teach the claimed ratios, however, it is well known in the art to vary the amount of each ingredient in the foodstuff to arrive at a desired ratio. Increasing or decreasing the amount of agar and edible hydrocolloid compared to the amount of filamentous fungus will alter the gelling properties associated with the foodstuff. Therefore, it is well within the ordinary skill to vary the amount of each ingredient present through routine experimentation depending on the desired properties of the foodstuff, which is well understood, routine and conventional in the art.
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not 
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the inclusion of the claimed ingredients in a food product in the claimed amounts based upon what is taught by Finnigan and Hart.
Regarding claim 19, Finnigan teaches that the foodstuff includes the edible filamentous fungus in an amount of at least 4.5% and less than 40% ([0047]), thus overlapping the claimed range of 12 to 25%. 
Hart teaches that the gelling agent, which comprises both locust bean gum and agar, is present in an amount up to 1.5% by weight (col 3 lines 25-30). 
With respect to the specifically claimed amount of agar and edible hydrocolloid, it is well known in the art to vary the amount of each ingredient in the foodstuff to arrive at a desired ratio. Increasing or decreasing the amount of agar and edible hydrocolloid compared to the amount of filamentous fungus will alter the gelling properties associated with the foodstuff. Therefore, it is well within the ordinary skill to vary the amount of each ingredient present through routine experimentation depending on the 
With respect to the ratios as claimed, the prior art fails to specifically teach the claimed ratios, however, it is well known in the art to vary the amount of each ingredient in the foodstuff to arrive at a desired ratio. Increasing or decreasing the amount of agar and edible hydrocolloid compared to the amount of filamentous fungus will alter the gelling properties associated with the foodstuff. Therefore, it is well within the ordinary skill to vary the amount of each ingredient present through routine experimentation depending on the desired properties of the foodstuff, which is well understood, routine and conventional in the art.
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Finnigan further teaches that the total amount of water in the foodstuff is depending on the type of foodstuff being made, whether it is a solid foodstuff, or a fluid foodstuff ([0016]-[0018]). 
Finnigan further teaches yogurt having water in an amount of 63% ([0090], Table 5), thus falling within the claimed range of 30 to 85%. 
Finnigan teaches that the foodstuff can be a variety of different food products, including desserts and pastas ([0038]-[0046], See Examples). 
While Finnigan teaches that the desserts comprise milk, which is derived from an animal, Finnigan teaches that a variety of food products can be made and therefore depending on the type of food product it would have been obvious to include 0% of ingredients of animal origin. 
Regarding claim 20, Finnigan and Hart teaches a process for making a foodstuff comprising selecting particles of filamentous fungus, selecting agar and an edible hydrocolloid, and contacting the particles of filamentous fungus with the agar and edible hydrocolloid (See Examples).


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Finnigan et al. (US 2004/0197461 A1; Oct. 7, 2004) and Hart et al. (US Patent No. 5,422,134; June 6, 1995) as applied to claim 1 above, and further in view of Kojima et al. (US Patent No. 5,502,181; March 26, 1996).
Regarding claim 8, Finnigan and Hart teach a food product comprising agar as described above, but fails to disclose the gel strength of agar. 
prima facie case of obviousness exists. (MPEP 2144.05 I) Kojima further teaches that the manufacturing process can affect the gel strength of agar. 
As Finnigan in view of Hart teach the use of agar, and Kojima teaches that normal agar has a gel strength overlapping the claimed range, it would have been obvious for the agar in Hart to have a similar gel strength as taught by Kojima. Further, it would have been obvious to one of ordinary skill in the art to vary the manufacturing process conditions to result in an agar having a desired gel strength based upon what is taught by Kojima. 
Regarding claim 18, as stated above with respect to claim 8, Finnigan and Hart in view of Kojima teach a food product having agar with the claimed gel strength. 
Hart further teaches an edible hydrocolloid in the food product, wherein the edible hydrocolloid can be locust bean gum (col 3 lines 20-40). 
Finnigan teaches that the foodstuff includes the edible filamentous fungus in an amount of at least 4.5% and less than 40% ([0047]). Hart teaches that the gelling agent, which comprising both locust bean gum and agar, is present in an amount up to 1.5% by weight (col 3 lines 25-30). 
The examiner notes that, while this range taught by Hart includes agar, it is well within the ordinary skill in the art to vary the amount of agar to result in a desired amount of other edible hydrocolloid, which would be less than the amount of 1.5 wt% depending on the amount of agar used, as the total amount is up to 1.5 wt%. Even if 
With respect to the ratio as claimed, the prior art fails to specifically teach the claimed ratio, however, it is well known in the art to vary the amount of each ingredient in the foodstuff to arrive at a desired ratio. Increasing or decreasing the amount of non-agar edible hydrocolloid compared to the amount of filamentous fungus will alter the gelling properties associated with the foodstuff. Therefore, it is well within the ordinary skill to vary the amount of each ingredient present through routine experimentation depending on the desired properties of the foodstuff, which is well understood, routine and conventional in the art.
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the inclusion of the claimed ingredients in a food product in the claimed amounts based upon what is taught by Finnigan and Hart.


Response to Arguments
Applicant’s amendments and arguments have overcome the 112 and 102 rejections from the previous Office Action and therefore they have been withdrawn. 
Applicant’s arguments with respect to the 103 rejection and Chapman teaching that the fungus is part of the packaging material and not the food composition itself were found persuasive. However, a new grounds of rejection has been made under 103 over Finnigan, which teaches a food product comprising particles of a filamentous fungus (Abstract, [0005]-[0016], [0038]-[0046]).
Finnigan further teaches that the filamentous fungus comprises fungal mycelia in an amount of at least 80 wt% of the fungal particles ([0009]), thus falling within the claimed range of wherein at least 80 wt% of the fungal particles comprise fungal mycelia.
For the reasons stated above, a 103 rejection is maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791